Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 6, 9, 15-19, and 22 are allowed.

The present invention is drawn to a curable composition comprising:  (A) surface modified silica particles obtained by reacting 5 to 20 parts by mass of a compound of Formula (1) with 100 parts by mass of silica particles having an average primary particle diameter of 500 nm or less, wherein Formula (1) is R11-SiR2mR3n, where R1 represents a functional group containing a (meth)acryloyl group, (B) a compound that is at least one selected from the group consisting of tris(2-meth)acryloxyethyl) isocyanurate, caprolactone modified dipenterythritol hexa(meth)acrylate, which is a (meth)acrylation product of an adduct of dipentaerythritol and e-caprolcatone, caprolactone modified dipentaertythritol hydroxyl (meth)acrylate, ditrimethylol propane (tetra)methacrylate, an epoxy poly(meth)acrylate, and a urethane poly(meth)acrylate, (C) a compound of Formula (1) and/or a condensate thereof, (D) a photopolymerization inhibitor, and (E) an ultraviolet absorbing agent that is at least one compound derived from benzophenone, benzotriazole, and hydroxyphenyltriazine, wherein a content of (A) is 10 to 35 % by mass, a content of (B) is 65 to 90 % by mass, a content of (C) is 0 to 0.08 times in mass of content (A), a content (D) is 0.01 to 10 parts by mass, and a content (E) is 1 to 5 parts by mass, with respect to 100 parts by mass of (A) to (C) in total. 

The rejections of claims under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US 6,306,502)and Watanabe et al. (US 5,695,851), set forth in paragraphs 2-5 of the final office action dated March 17, 2020, have been withdrawn.  Claims do not teach the curable resin composition of instant claims in which a content of compound of Formula (1) and/or a condensate thereof is 0 to 0.08 times in mass content of surface modified silica particles.  It is shown that the condensate content of compositions of the prior art is not necessarily zero.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        January 25, 2021